Citation Nr: 0729293	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
separation injury to the left elbow. 

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1961 to January 
1966.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in July 2005.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
June 2007; a transcript (Tr.) is of record . At that time, it 
was confirmed that the veteran was withdrawing the issue of 
entitlement to service connection for tinnitus.  Additional 
documents were also received at the time of the hearing, and 
are in the file.   

Issue #4 listed on the first page is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required on the 
part of the appellant.



FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran's pre-
service left elbow fracture increased in pathology in or as a 
result of service, and there was no superimposed chronic left 
elbow disability, to include a separation, as a result of 
service.

2.  A 3" left knee scar was acquired in service as a result 
of a fall on a broken soft drink bottle.

3.  Any foot or knee symptoms the veteran may have had in 
service were without chronic residuals thereafter, including 
at separation.

4.  The competent and probative evidence of record 
preponderates against a finding that chronic bilateral knee 
disabilities, to include chondromalacia, were shown in 
service or for years thereafter or are related to any 
incident of service origin.

5.  The competent and probative evidence of record 
preponderates against a finding that chronic foot 
disabilities of an orthopedic and dermatological nature, to 
include calluses and corns, were shown in service or for 
years thereafter or are related to any incident of service 
origin.

  
CONCLUSIONS OF LAW

1.  A left elbow fracture pre-existed service, and a chronic 
left elbow disability including residuals of a separation was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007). 

2.  A scar of the left knee was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 2002 & Supp. 2007); 38 
C.F.R.§§ 3.102, 3.303 (2007).

3.  A chronic bilateral knee disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103 
(West 2002 & Supp. 2007); 38 C.F.R.§§ 3.102, 3.303 (2007).

4.  A chronic bilateral foot disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103 
(West 2002 & Supp. 2007); 38 C.F.R.§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for the 
herein concerned disabilities in December 2004.  The VARO 
provided a pre-adjudication VCAA notice by letter dated in 
December 2004.  Both before and after the VARO letter, 
additional VA clinical data were obtained and entered into 
the file.  The RO then denied his claim in action in July 
2005.  

The veteran filed his Substantive Appeal, a VA Form 9, in 
March 2006.  An appropriate SOC, and SSOCs, were issued.  The 
veteran also provided testimony at a hearing at which time 
the pertinent aspects of his claim were again addressed in 
full.  And he responded by providing additional documentation 
as was available, along with a discussion of what had been 
and what had not been available and why.  Throughout, 
correspondence was sent indicating what additional evidence 
was needed to substantiate the claim of service connection.  
The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, and any defect with respect to timing was 
harmless error.  See Mayfield, supra, and subsequent cases 
which are applicable herein.  He was repeatedly advised of 
his opportunities to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It appears that all reasonably 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other reasonably pertinent evidence not already of record, 
which would be needed for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with ample and adequate opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the claimant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82- 90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

The veteran's service medical records show that, on his 
entrance examination in July 1961, he reported that he had 
broken his left arm playing football in 1960.  On clinical 
evaluation, there were no other identified pre-service 
problems or residual disabilities.  Service records are 
limited but those available show no injuries, complaints or 
other pertinent findings.  On his separation examination, 
there were no noted orthopedic problems or complaints 
referable to his feet, knees, or elbow.  He was noted to have 
a 3" scar on his left knee.

The veteran filed his initial claim for compensation benefits 
in 2004.

VA outpatient reports from April 2001 noted a history of 
bilateral chondromalacia of the knees.  His feet showed 
hyperkeratotic buildup, pes cavus, high medial arch, and 
onychomysosis.  A report from late 2002 showed a history of 
bilateral chondromalacia. 

VA records from September 2003 again noted that, about a year 
before, he had developed increased left knee pain and had 
been referred by his private physician to VA.  Reports from 
October 2003 show that he was complaining of chronic left 
knee pain and instability.  Chondromalacia of the patella has 
been diagnosed by an outside orthopedic physician several 
years before.  He said that he used to be a marathon runner 
and now he had pain when he climbed even four flights of 
stairs; it had been getting worse over the years.  With 
medication and exercise, the pain was later said to be down 
to 2/10.

VA outpatient records from November 2003 indicated he had 
left knee pain, ranging from 1-2/10; an X-ray of the left 
knee in September 2003 had been normal.  He indicated that he 
had had the pain for the past 5-6 years and the problem was 
aggravated by walking, etc; he was also living in a 4th floor 
walk-up.  Physical therapy was suggested with some 
improvement thereafter noted.  Other records from November 
2003 showed that he had received special shoes two years 
before and needed new ones.  Diagnosis was bilateral pes 
cavus with high medial arches.  Callus formations and ##2 
hammertoes were noted. 

Additional clinical notations from 2003 and 2004 recorded 
that he had chondromalacia of both knees. 

Other VA outpatient treatment records show that in August 
2004, he complained of painful calluses and corns, and said 
his big toenails were uncomfortable.  He was wearing 
ambulator shoes and said he had had the calluses since 1974.  
On examination, he was found to have bilateral cavus feet 
with high medial arches.  Dermatologically, he was found to 
have dystrophic nails on all five toes of the left foot and 
toes ##2-5 of the right foot.  They were thickened, yellow, 
mycotic, and dystrophic in appearance , right hallux nail 
showed hyperakerotic buildup under the metatarsophalgeal 
joints (MTP) of toes ##1 and 5, and the dorsal PIP joints of 
toe #5 on both feet.  Pertinent diagnoses were onychomycosis, 
hallux nails, bilaterally; plantar tyloma, under MPJ ## 1,5, 
bilaterally; HD, dorsal, PIP joint #5, bilateral; pes cavus; 
bilateral; and high medial arch, bilateral.  The treatment 
plan included onychoreduction and debridement of the tylomas 
and he was to return in 3 months.

Foot symptoms continued and he underwent a right 5th 
metatarsal head chondylectomy in August 2005.  He had given a 
history of having been a marathon runner, and had last run a 
10-K race two years before.  He ambulated post-surgically 
with a cane and special shoe.  Thereafter, he said he had 
pain or discomfort, but did have left foot callus noted in 
December 2005.  The hyperkeratotic area was debrided. 

Post-service, the veteran reported that he had been seen at 
the Lenox Hill Hospital in 1986 for a knee injury.  The 
hospital has certified that no records are available from 
that care.

The veteran also reported that he had fractured his left 
elbow in 1993, and was seen for a panic attacks in 1995 at 
the Roosevelt Hospital in NYC.  Those records are not 
available.  He later corrected the record to show that he was 
seen for an injured right elbow in the 1990's, but had also 
experienced a second injury to his left elbow on a company 
team playing touch football.  

The veteran has diligently endeavored to obtain records from 
his podiatric care.  Three physicians have been cited as 
having given him treatment since 1974; the first, Dr. T, sold 
his practice to a Dr. P in the mid-1980's; Dr. P was later 
tried and incarcerated for tax fraud, and the practice was 
taken over by Dr. C until 2001.  The veteran and his 
representative reported that they had tried to contact these 
offices, and that the phone was no longer operational at one 
of the offices in Manhattan and they thought it had not 
worked since September 11, 2001.  So, unfortunately, although 
he has been trying to obtain records, no one apparently has 
records for any of these.

At the hearing held in June 2007, the veteran testified that 
his left elbow problem had been aggravated while in his first 
four weeks of training.  The drill course involved slinging 
the rifle, holding the right elbow and hit the rifle.  He had 
problems with that and was told by a doctor that it was a 
left elbow separation but that he had also (had) had a 
fracture.  Tr. at 4-5.  He had hurt it again when diving for 
cover in Vietnam.  Tr. at 5-6.  And he broke it again in the 
1970's.  Tr. at 5.  He thought that the continued weakening 
in service had led to the break.  Tr. at 7.  He had later 
been given exercises to do by VA in 2004-5 and was seen at a 
private facility as well in 2004.  Tr. at 8-9.  He discussed 
the cut on his left knee in service as having resulted from 
landing on a broken Pepsi cola bottle.  Tr. at 9.  He said 
that at the time, the glass had punctured the knee area and 
he had to have sutures and a bandage dressing.  Tr. at 10.  
He said he had noted swelling in his feet and ankles in 
service but was not treated for his knees, although he had 
knee pain; rather the knee situation seemed almost an 
extension of his feet and ankle problems.  Tr. at 10-11.  

In assessing the veteran's orthopedic disabilities, it is 
clear that he had fractured his left elbow about a year prior 
to entering service, although there were no symptomatic 
residuals noted when he entered service.  The fact of the 
injury, however, was identified on his entrance examination, 
and he has been candid about acknowledging it since then.  
The veteran asserts that he re-injured, specifically 
dislocated or separated the elbow, in service, and that he 
has since had residuals.  However, a review of the service 
records does not confirm such an injury.  This would not, in 
and of itself, be fatal to his claim, if there were 
subsequent evidence of chronicity and a nexus associating any 
increased pathology with the in-service injury.  However, 
that is also absent in this case.  

There was no sign in service of any left elbow disability, 
and more important for the purposes of this claim, there was 
no evidence of increased left elbow pathology in or as a 
result of service.  And even if the veteran did have 
temporary or intermittent flare-ups during service of the 
pre- existing left elbow injury, this is not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  In the present case, 
there was no increased pathology or intercurrent, 
superimposed left elbow disability of any kind.   

Moreover, there is no showing of post-service continuity or 
chronicity for any acquired left elbow disability from the 
time of service until the present, or any acquired left elbow 
disability which might be associated in any remote fashion 
with service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for years after service).  The veteran has 
indicated that at some time subsequent to service, he again 
hurt the left (and right) elbow, and he has suggested that 
the in-service exacerbation of the pre-existing problem might 
have made it more susceptible to the post-service injury.  No 
aspects of this hypothesis are supported by any independent 
data or medical opinion of any kind.  

As for the veteran's knee complaints, he injured the left 
knee in service when he fell on a soda bottle and cut the 
knee.  From this he had a residual 3" scar, which was 
clearly identified on examination at separation.  
Accordingly, resolving reasonable doubt in his favor, the 
Board finds that service connection for the left knee scar is 
justified. 

However, as for other knee disabilities, while the veteran 
was diagnosed as having chondromalacia of both knees in the 
2000's, as well as multiple problems involving his feet, 
including of both an orthopedic and dermatological nature, 
there was no evidence of the knee or foot disability prior 
thereto, in or after service for many years.  Absent in-
service symptoms and findings, chronicity after service, and 
a nexus opinion associating the two, there is no sound basis 
for finding that any current knee o foot problems are related 
to service.  And even though the veteran has reported that he 
was seen by private physicians, no such records are 
available; and even if they were, there is no indication that 
these would provide a nexus between such complaints after 
service and anything of service origin.  

And, while there is no reason to doubt the veteran's 
sincerity in his recollection of foot and knee problems in 
service, it must be noted that when his current foot and knee 
problems were identified in VA records in the 2000's, the 
symptoms were said to have stated no more than a few years 
previously rather than a more remote time period as might 
reflect onset during the veteran's service.  

Accordingly, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for residuals of a left elbow 
disability, and foot or knee disabilities (other than the 
left knee scar).  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra. 

ORDER

Service connection for a scar on the left knee is granted.  

Service connection for a left elbow disorder, bilateral foot 
disorder, and bilateral knee disabilities is denied. 

REMAND

The veteran was on active duty with the U.S. Marine Corps 
from August 1961 to January 1966.  His DD Form 214 reflects 
that he was overseas for one year and nine days, and his 
military occupational specialty (MOS) was a field radio 
operator, but he also served as a messman, clerk typist at a 
brig, and squadron office teletype operator.  

He embarked on the USNS GAFFEY (TAP-121) from San Diego on 
August 1, 1964, and disembarked in Naha, Okinawa, on August 
18, 1964.  He then embarked with destination within Subic Bay 
onboard the USS PICKAWAY, USS VALLEY FORGE and the USS 
PRINCETON from September 20 to December 22, 1964.  He 
embarked onboard the USS VANCOUVER (LPD-2) at Subic Bay on 
December 24, 1964, for Okinawa where he met up with 
government air transportation on March 23, 1965, arriving in 
DaNang, Vietnam on March 23, 1965.  He departed Vietnam on 
September 1, 1965, for the USS BRECKENRIDGE and arrived back 
in the continental U.S. on September 27, 1965.

The veteran's original DD Form 214 showed only that he had 
been award the Good Conduct Medal, Armed Forces Expeditionary 
Medal, and the Rifle Sharpshooter Badge.  However, a NAVPERS 
Form 1650/65, dated in April 1992, showed, in pertinent part, 
that the following awards had been therein recognized and 
presented:  the Good Conduct Medal (MARCOR), National Defense 
Service Medal (NDSM), and Vietnam Service Medal (VSM) with 
two bars; but that the USMC Rifle/Pistol Badges with stars 
were not available.  He was also awarded (and enclosed were) 
foreign decorations to include the Republic of Vietnam 
Campaign Medal, Republic of Vietnam Meritorious Unit Citation 
(Gallantry Cross Medal, Color with Palm); and the Republic of 
Vietnam Meritorious Unit Citation (Civil Actions Medal, First 
Class Color with palm).  The document further noted that 
regulations stated that he could not receive both the AFEM 
(Vietnam) and the Vietnam Service Medal for service in 
Vietnam.  He could receive one or the other but not both.  So 
if he wanted the AFEM, he was asked to return the VSM and 
then the AFEM would be issued.

In June 2007, as requested, the veteran  provided an 
extensive written discussion of his in-service experiences.  
He noted that he was a young Marine stationed with the Third 
Marine Division based on Okinawa, and was assigned to the 
Naval Gunfire Unit as a field radio/telegraph operator.  He 
described incidents both in the South China Sea and in 
Vietnam which were stressful.  He indicates that during his 
time in the Philippines and Okinawa, he underwent jungle 
warfare training and unit rotations or floats.  When his unit 
arrived in Vietnam, it was their job to secure the DaNang 
Airbase and dig-in around the landing strips.  Although they 
were actually members of the 9th Marine Artillery Regiment, 
normally stationed in Okinawa (but which also went to 
Vietnam), they were usually attached to the Battalion Landing 
Team (BLT) of the Fleet Marine Force.  He was a member of a 
4-man Gunfire Spot Team, (consisting of 2 spotters and 2 
radio operators), who communicated with ships off the coast, 
and whose job it was to cover landings by directing naval 
gunfire from ships on station such as the heavy cruiser USS 
OKLAHOMA CITY.  The spotters called in the fire missions and 
the radio operators communicated with the ships off the 
coast. 

It was while initially digging the fighting holes and filling 
sandbags that he said he first came under fire, when a bullet 
whizzed overhead and hit one of the sandbags; at night, they 
began the perimeter defense, in which they took turns manning 
the listening post, always a scary operation.  In about April 
1965, he was sent out of the base camp on patrols through the 
rice paddies and surrounding hills and sweeping small 
villages, most of which occurred at night.  He said his first 
firefight was when he was on patrol and at night when they 
took incoming fire.  He returned fire with his M-14 but on 
the second magazine, the firing pin broke and fell behind he 
bolt and he got stoppage.  The Marine next to him was shot in 
the legs and they improvised a stretcher and carried him the 
rest of the patrol, again at night, in heavy rain, with the 
wounded man asking for more morphine.

They continued expanding the outside perimeters of the 
patrols outside the DaNang area, and he then came under 
daylight (not just night time) sniper fire, to which they 
responded with 81 mm mortars.  Thereafter, the dry season 
started and he began participating in operations with 
helicopters, flying to a large rice paddy Northeast of DaNang 
to do village sweeps with the ARVN troops; he noticed that 
the ARVN troops had the new M-16 rifles, while the Americans 
still had the old M-14's.  The base camp had been moved to a 
hill overlooking DaNang, around which were deployed Hawk 
missiles.  The Viet Cong frequently took pot shots at the 
hill.  They called the place Monkey Mountain or Hill 360; but 
often they did not really know where they were.  He described 
the living conditions as hot, without water except for 
drinking, going 4-6 weeks without a shower.  Food was 
limited, as Cam Ranh Bay had not yet been dredged for heavy 
shipping so incoming supplies were unavailable or scarce.  At 
night, when not on guard duty, he slept in a sandbag bunker 
which he shared with tarantulas. 

He further stated that in the first week of May 1965, they 
received orders to helicopter to Chu Lai and cover the 
landing of the First Marine Brigade coming in from Hawaii.  
He arrived in Chu Lai by helicopter, set up a fire station on 
the beach with his spot team members, and stayed up that 
night on perimeter defense, assisting the Navy's Underwater 
Demolition Team (Number 12) with their landing light set up.  
The following morning, about 3500 Marines landed and they 
helped with familiarization of the beach, for which they were 
rewarded with a trip in the landing craft to the troop 
transport ship for their first hot meal in months.

In mid-May 1965, they returned to DaNang and then 
helicoptered to a high hill overlooking the South China Sea; 
the only nearby unit was the 3rd Recon Battalion.  They dug 
in, set up a small tent, and the veteran stayed guard all 
night behind a tree with a trip wire and illumination grenade 
attached; three hours later the grenade went off and while he 
fired under the illumination, he could hear the enemy running 
down the side of the mountain.  They were then helicoptered 
to an ARVN Ranger Base when Vietnamese and Australian 
officers were alternatively in charge, and there were some 
communication problems.  His unit ran perimeter defense at 
night for a week or so, always having to be vigilant about 
identifying the returning Vietnamese troops.  When they 
returned to DaNang, more Marines had landed and it was now 
being called "I Corps".  In the late summer 1965, returning 
to base camp, they set up a small fire spotting enclave on 
the mountain for the 3rd Marine Division.  They would remain 
at the enclave for a week or so at a time assigned to 
I Corps patrols and sweeps in small villages.  Casualties 
began to mount up, including one individual named "[redacted]".  
In the Fall of 1965, trucks came to load them up, and before 
they left, they got a pep talk about they had had the hardest 
job because they were the first to land.

His 201 (personnel) file reflects that he "participated in 
direct support of the U.S. Military Operations of the 
Republic of Vietnam while member of 9th MEB from September 
20, 1964, to January 9, 1965,and participated in operations 
ashore with the 3d Marine Division (Forward) in direct 
support in Vietnam from March 23, 1965, to August 28, 1965.

The veteran has given detailed information concerning his 
experiences in Vietnam; these are filed in association with 
the recent hearing transcript.

He summarized by saying that the worst incident in service as 
probably when his weapon jammed and he felt that he had let 
his unit down.  He reported that his inadequacy, and 
emotional feelings led to drinking and violent fantasies for 
the next 8 years.  He said that he had gone to AA since 1974 
and had been sober ever since.  He also said he had gone to 
VA outreach on W. 44th St. in New York City, and found that 
he had some survival guilt.  He said that when he first came 
home from Vietnam, he was greeted with a great deal of 
hostility in the city, particularly on job interviews, and 
when he tried to explain Vietnam, he was criticized for not 
winning.  In those first 7 years he reported having 17 jobs.  
He also recalled that the nightly listening post in Vietnam 
had been an ongoing terrifying experience.  He had some of 
the same feelings later, and they were characterized as panic 
attacks.

With regard to his mental health history, there are no 
notations of psychiatric disability in the service records.  
Since 2000, the veteran has described a less than optimal 
childhood with physical and mental abuse from both parents, 
now deceased.  His sister had legal problems; his brother 
came back from Vietnam an amputee.  The veteran has said that 
he was an alcoholic after service, but reported that he has 
been sober since 1974.  He has indicated that he had a lot of 
problems with jobs after service, and although he lived with 
a woman for two years (1974-5), he never married, having 
trouble with relationships as well.  He had a history of 
acting out and fighting; more recently, clinical records 
reflect apparently sexual and societal behavioral problems.

Various psychological and psychiatric evaluations are in the 
file.  He had at least one incident of documented emergency 
care for a panic attack, and other notations of personality 
disorder, alcoholism (in remission), anxiety, depression, 
PTSD, etc.  There have been several notations that he did not 
fit the requirements, en toto, for a number of these 
diagnoses, but an overall assessment of the relationship to 
service and his experiences therein has not been rendered in 
or out of the context of PTSD.

The veteran has reported that he has had some mental health 
care at VA facilities.  While there are some of these records 
now in the file, it is unclear whether other records, 
particularly for earlier visits, may be obtainable, in which 
case they might be helpful in the overall assessment of his 
psychiatric disability.  Similarly, it is unclear whether he 
had psychiatric or psychological evaluations on a private 
basis or in association with any of his many jobs in the 
years after separation from service, when he admittedly had a 
lot of problems and sought out AA.  

With regard to diagnoses, it has been claimed that the 
veteran has a variation of PTSD.  In order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a causal nexus between current symptomatology and a claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.304(f) (2006); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board notes that, even if the described in-service 
stressor is verified, that would not necessarily support a 
diagnosis of PTSD; rather, it is the task of a psychiatric 
examiner to determine the correct diagnosis, based on current 
symptomatology, clinical evaluation, and appropriate testing.  
In this context, the Board notes he has not been afforded a 
comprehensive VA examination in conjunction with this claim.

Therefore, the Board concludes that, assuming the veracity of 
the veteran's claimed stressors, a medical examination will 
be needed in order to adequately assess his current mental 
health disability.  See 38 C.F.R. § 3.326.  The veteran is 
hereby advised of the importance of reporting to any 
scheduled VA examination, and of the consequences of failing 
to so report.  See 38 C.F.R. § 3.655.

Considering the circumstances of the veteran's service, the 
Board finds that additional development might well be to his 
benefit, and is certainly reasonable.

Accordingly, the case is REMANDED for the following action:

1.  Records should be obtained from all 
private and VA facilities identified by the 
veteran as having seen him for mental health 
concerns since service.  If he thinks 
psychological or similar assessments from 
post-service employers or others might be 
available, he should identify these and after 
release, and VA should assist him in 
obtaining these as well.

2.  The VARO/AMC should offer the veteran an 
opportunity to procure "buddy statements" 
from service members who may have witnessed 
the events he identifies as his stressors, or 
additional statements from individuals 
including friends or family members to whom 
he may have written letters describing the 
events or friends, family members, or service 
members with whom he may have described these 
events immediately after his return from 
active service.

3.  With the information obtained from the 
veteran regarding his stressors, in addition 
to the information identified above, to 
include his written statements, his 
testimony, and that obtained from his 
service/personnel records, attempt to verify 
the veteran's claimed stressors with U.S. 
Army and Joint Services Records Research 
Center (JSRRC), requesting that JSRRC conduct 
a search of all of the available and 
appropriate sources, to include "lessons 
learned", histories for the pertinent units 
involved, during the specific time frames 
when the veteran was in Vietnam, etc., and 
provide any pertinent information which might 
corroborate the claimed stressors.  Any 
information obtained should be associated 
with the claims file.  

4.  Thereafter, the veteran should be 
scheduled for an examination by a VA 
psychiatrist to determine the correct 
diagnosis of his mental health problems and 
their relationship, if any, to service on any 
bases, e.g. direct, presumptive, or on the 
basis of aggravation.  A specific attempt 
should be made to determine whether he has 
PTSD under the criteria in DSM-IV, based upon 
his verified in-service stressors (if any).  
Any and all studies deemed necessary by the 
examiner should be completed.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be provided 
for any opinion offered.

	a.  The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, DSM-IV.

	b.  The Board is aware that the mere 
presence of in-service stressors does not 
necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss the 
degree to which currently noted 
symptomatology correlates with the 
veteran's verified claimed stressor(s), 
and whether such symptoms are adequate to 
support a diagnosis of PTSD, as opposed 
to a different psychiatric disorder.

	c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor 
supporting the diagnosis, and the current 
manifestations which distinguish that 
diagnosis from other psychiatric 
disorders.

	d.  If the veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any currently diagnosed 
psychiatric disorder arose in, or is 
causally related the veteran's active 
military service.

	e.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
addresses all evidence submitted since the 
last SSOC, and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


